Citation Nr: 0527734	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  00-03 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for heart 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to April 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  On November 9, 2000, the provisions 
of the Veterans Claims Assistance Act (VCAA) of 200 were 
signed into law.  See Pub. L. No 106-475, §7(a), 114 Stat. 
2096, 2099-2010.  The Board remanded the claim to the RO in 
February 2001 for further development of the claim.  The case 
was before the Board again in August 2002 at which time the 
Board conducted additional development of the claim pursuant 
to its authority under 38 C.F.R. § 19.9(a)(2).  Subsequently, 
the United States Court of Appeals for the Federal Circuit 
invalidated the portion of 38 C.F.R. § 19.9(a)(2) allowing 
Board review of evidence not initially considered by the RO 
without obtaining a waiver of review from the claimant.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board remanded the case 
to the RO in June 2003 for review of the evidence obtained by 
the Board.  The Oakland, California RO currently has 
jurisdiction over the claim.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated May 1998 denied a 
claim of entitlement to service connection for a heart 
disability on the basis there was no competent evidence of a 
current disability.

2.  Additional evidence received since the RO's May 1998 
rating decision does not include any competent evidence 
suggesting the presence of a current disability of the heart.




CONCLUSIONS OF LAW

1.  The RO's May 1998 rating decision denying service 
connection for a heart disability is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.202, 20.302, 20.1103 (1998).

2.  The evidence added to the record subsequent to the 
RO's May 1998 rating decision denying service connection 
for a heart disability is not new and material; the claim 
is not reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
heart disability.  The RO has determined that the new and 
material evidence standard applies to the case, and has 
declined to reopen the claim for review on the merits.  The 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

An RO rating decision dated in May 1998 denied service 
connection for heart disability (claimed as heart flutter, 
irregular heartbeat, and chest pain) and the veteran was so 
informed later the same month.  In correspondence dated in 
July 1998, the veteran stated that he claimed "an increased 
evaluation" of "service-connected" heart disease.  The RO 
wrote the veteran in September 1998 that service connection 
had been disallowed for heart disease in a letter dated May 
21, 1998, and indicated that he had one year from that date 
to appeal that decision.  However, the veteran was also 
advised that to reopen his claim he needed to submit new and 
material evidence.  Additional clinical evidence was received 
subsequent to which the RO in February 1999 denied the 
veteran's claim for a heart disorder on the basis that new 
and material evidence had not been received to reopen the 
claim.  A notice of disagreement (NOD) with this 
determination was received in June 1999.

Under 38 C.F.R. § 20.201, a written communication from a 
claimant expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result constitutes 
an NOD.  While special wording is not required, the NOD must 
be in terms that can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
Id.  The Board finds in this instance that, although the 
veteran phrased his response to the rating determination of 
May 1998 denying service connection for a heart disorder as 
an increased rating, his intent was to disagree with the 
decision rendered therein.  The Board thus finds that the 
appellant's statement received in July 1998 constituted a 
timely NOD as to the claim for service connection for heart 
disability.  See Gallegos v. Gober, 14 Vet. App. 50, 58 
(2000).

In July 1999, the RO furnished the veteran and his 
representative with a statement of the case (SOC), but a 
substantive appeal addressing the issue of entitlement to 
service connection for heart disability was not timely 
submitted.  The rating decision therefore became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.202, 20.302, 20.1103 (1998).  The Board, 
therefore, agrees with the RO that the new and material 
standard applies to this case.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  However, if the claimant 
can thereafter present new and material evidence, the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The Board notes that VA revised the standard for adjudicating 
new and material evidence claims in 2001.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  The revised standard only applies to 
claims received on or after August 29, 2001.  Id.  The 
current appeal must be considered under the older criteria 
that defines evidence as new when it is not merely cumulative 
or redundant of other evidence previously of record.  
Material evidence is evidence which bears directly and 
substantially upon the specific issue at hand and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2003); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is presumed credible for the purposes of 
reopening unless it is inherently false or untrue.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The evidence relied upon in 
reopening the claim must be both new and material.  Smith v. 
West, 12 Vet. App. 312 (1999).  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  A valid claim is 
not deemed to have been submitted where there is no competent 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).  
Arteriosclerosis, arthritis, cardiovascular renal-disease 
(including hypertension), endocarditis, and myocarditis are 
included as among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a) (2004).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  The benefit of 
the doubt rule, however, does not apply to a new and material 
evidence analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

Evidence before the RO in May 1998 included the veteran's 
service medical records documenting that he was seen in March 
and April 1997 for complaints which included episodes of 
sudden onset of racing or rapid heartbeat for which no 
specific diagnosis was rendered.  He was treated in October 
1997 for complaints that included heart fluttering and chest 
pain.  An assessment of possible paroxysmal supraventricular 
tachycardia (PSVT) versus gastroesophageal reflux disease 
(GERD) was rendered.  The service medical records also 
contain a number of electrocardiogram (ECG) reports that 
consistently indicate an abnormal ECG, including left 
ventricular hypertrophy, left anterior fascicular block and 
sinus bradycardia.  A cardiac consultation record dated May 
14, 1997, provided opinion that echocardiogram results were 
"[p]robably normal."  The echocardiogram included normal 
findings for the tricuspid aortic valve, mitral valve, 
pulmonary valves, atrial sizes and right heart size and 
function.  The left ventricle was at the upper limits of 
normal size with no left ventricular hypertrophy or wall 
motion abnormalities.  Chest X-rays were interpreted as 
normal.

Evidence added to the record since the May 1998 rating 
decision includes reports of VA examination and treatment as 
well as private treatment records.  When the veteran was 
evaluated by VA in December 1998, it was indicated that no 
heart flutter, irregular heartbeat or chest pain was found on 
examination.  The examiner said that he had reviewed the 
veteran's record and, that in January 1998, he had a chest X-
ray that showed no cardiac or pulmonary abnormalities.  The 
examiner also stated that an ECG in October 1998 was within 
normal limits.  VA clinic records and private examination 
reports do reflect continued complaints of heart flutter and 
irregular heartbeat and a current diagnosis of hypertension 
treated with continuous medication for control.  A Board 
decision dated February 2001 granted a claim of entitlement 
to service connection for hypertension.

As noted by the Board in its February 2001 remand decision, 
hypertension under VA regulations is deemed to be an early 
symptom of certain types of cardiovascular-renal disease 
"preceding the development of those diseases in their more 
obvious forms."  See 38 C.F.R. § 3.309(a) (2004).  In May 
2003, the veteran underwent VA heart examination with benefit 
of review of his claims folder with the examiner 
acknowledging that the examination was being conducted "in 
order to determine the current nature of any chronic 
cardiovascular disorder present, together with the proper 
diagnosis or diagnoses thereof."  After an extensive review 
of the claims folder and examination of the veteran, the 
examiner offered the following diagnoses and opinion:

DIAGNOSIS:

1.  Hypertension
2.  Noncardiac chest pain, most likely chest wall 
in origin.
3.  Anxiety

C-file review was undertaken.  As noted 
previously, the veteran sustained right rib and 
right upper quadrant injuries in his Abrams tank, 
not left-sided injuries as he recalls and states 
to me.  Internal medicine evaluation done April 3, 
1997, while veteran was on active duty, suggested 
a history at that time of episodic racing heart, 
compatible with PSVT, infrequent.  It was 
suggested that the veteran decrease his stress 
levels, decrease caffeine intact [sic], and 
decrease alcohol intake at that time.  
Echocardiogram as a result of that evaluation 
showed no LVH, but a borderline enlarged left 
ventricle.  No other echocardiographic evaluation 
has been indicated since that time.  Routine 
treadmill again was done 09/21/01, which was 
entirely within normal limits.

It is the opinion of this medical examiner that 
there is no cardiac condition, which exists at the 
present time of a chronic nature.  The veteran's 
hypertensive control will be aggravated by his 
anxious personality.  This may make him more prone 
to having episodes of PSVT, but as mentioned, the 
veteran did not describe any current 
manifestations of that problem to me today.  The 
examiner can find no reference at all to a murmur 
in the C-files other than on one occasion.  No 
murmur was audible this date.  In summary, there 
is no evidence of a chronic cardiovascular 
disability either manifesting during the veteran's 
period of active service nor was it aggravated by 
the veteran's active military service.  To date, 
the veteran has not long-term complications of his 
hypertension.

Estimated METS this date 10 or greater.

Additional evidence of record also includes the veteran's lay 
recollection of cardiac symptoms since service, and his lay 
belief that he currently manifests a cardiac disability first 
manifested in service.  Additionally, the veteran's 
representative has argued that abnormal ECG's readings in 
service is indicative of the onset of a current 
cardiovascular disorder first manifested in service.

The evidence submitted since the RO's May 1998 rating 
decision is new in the sense that it was not previously of 
record for RO review.  This evidence, however, is not 
material to the case at hand as it does not consist of 
competent and probative evidence as to whether the veteran 
currently manifests a chronic heart disability.  This is so 
because the veteran is not shown to possess the necessary 
training and skills to make judgments of medical fact and 
causation.  See Hicks v. West, 12 Vet. App. 86, 89 (1998) 
(veteran's inservice complaints of chest pain and 
palpitations was insufficient, in and of itself, to establish 
the existence of a cardiovascular disorder in service).  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
38 C.F.R. § 3.159(a) (2004).  Similarly, the beliefs voiced 
by the veteran's representative cannot be considered as 
competent evidence sufficient to reopen the claim.  Id.

The VA and private clinic records do not reflect a current 
diagnosis of heart disability other than service connected 
hypertension.  VA examination in May 2003 specifically found 
no evidence of current cardiovascular disability based upon 
examination and review of the claims folder.  The Board must 
find, therefore, that the appellant has failed to submit new 
and material evidence to reopen the claim for entitlement to 
service connection for a heart disability, and the claim to 
reopen must be denied.

In so holding, the Board notes that the claims folder has 
been carefully reviewed to ensure compliance with the notice 
and duty to assist requirements of the VCAA of 2000.  106 
P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that RO letters dated September 
1998, August 2001 and July 2003 told him what was necessary 
to substantiate his claim.  The July 2003 letter included a 
bolded subsection entitled "What Must the Evidence Show to 
Support Your Claim."  Additionally, the rating decision on 
appeal, the statement of the case (SOC) and supplemental 
statements of the (SSOC) provided him with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  A February 2001 Board remand 
decision also identified for the veteran that competent 
evidence of a current disability was deemed necessary to 
substantiate the claim. 

The July 2003 RO letter satisfied the elements of (2) and (3) 
by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, this letter explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  Previous RO letters dated September 
1998 and August 2001 also spoke to the veteran holding the 
ultimate responsibility for providing evidence supportive of 
his claim.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The January 2004 and March 2005 SSOC's supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This is so because of impossibility as 
the initial AOJ determination was made prior to the enactment 
of the VCAA.  This de minimis notice defect has resulted in 
no prejudicial harm to the veteran.  There is no indication 
that any aspect of the VCAA compliant language that may have 
been issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  In light of the content-complying notice that the RO 
provided prior to sending the case to the Board for de novo 
review, the appellant was not prejudiced by the delay in 
providing content-complying notice, because, under these 
circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment notes 
identified by the veteran as relevant to his claim on appeal.  
In June 2004, the RO wrote the veteran advising him of the 
existence of private medical evidence deemed relevant to the 
appeal, and provided him with an authorization form (VA Form 
21-4142) to be returned if he desired RO assistance in 
obtaining those records.  The veteran has not authorized VA 
to obtain any non-federal records on his behalf.  

The veteran's representative has argued that VA has a duty to 
provide the veteran with VA examination including electronic 
beam cardiac tomography (EBCT).  Generally, VA has no duty to 
obtain medical examination or opinion absent a reopening of a 
claim.  38 C.F.R. § 3.159(c)(4)(iii) (2004).  However, the 
provisions of 38 C.F.R. § 3.159(c)(4)(iii) do not preclude VA 
from obtaining examination and/or opinion when deemed 
necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  In this case, the Board deemed it necessary to 
clarify the question as to whether the veteran manifested a 
current disability.  The examination report obtained, dated 
May 2003, is adequate for rating purposes.  It is the 
examiner's determination, and not the Board's, as to what 
type of examination and laboratory testing needs to be 
conducted in each particular case.  The Board, therefore, 
finds no factual or legal requirement for requesting an EBCT 
study in this case.  The fact that medical examination was 
deemed necessary to clarify the current diagnosis does not 
equate to an automatic reopening of the claim under 38 C.F.R. 
§ 3.156.  The Board finds that the evidence and information 
of record, in its totality, provides the necessary 
information to decide the case.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 4.2 (2004).  There is no reasonable 
possibility that any further assistance to the veteran would 
be capable of substantiating his claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim for service connection for a heart disability is 
not reopened.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


